SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended30 June, 2014 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 02June 2014 Exhibit 1.2 Transaction in Own Shares dated 03June 2014 Exhibit 1.3 Transaction in Own Shares dated 04June 2014 Exhibit 1.4 Transaction in Own Shares dated 05June 2014 Exhibit 1.5 Transaction in Own Shares dated 06June 2014 Exhibit 1.6 Transaction in Own Shares dated 09June 2014 Exhibit 1.7 Transaction in Own Shares dated10June 2014 Exhibit 1.8 Director/PDMR Shareholdingdated10June2014 Exhibit 1.9 Transaction in Own Shares dated11June 2014 Exhibit 1.10 Transaction in Own Shares dated12June 2014 Exhibit 1.11 Transaction in Own Shares dated13June 2014 Exhibit 1.12 Share Repurchase Programme dated 13 June 2014 Exhibit 1.13 Transaction in Own Shares dated16June 2014 Exhibit 1.14 Transaction in Own Shares dated17June 2014 Exhibit 1.15 Transaction in Own Shares dated18June 2014 Exhibit 1.16 Transaction in Own Shares dated19June 2014 Exhibit 1.17 Transaction in Own Shares dated20June 2014 Exhibit 1.18 Director/PDMR Shareholdingdated20June2014 Exhibit 1.19 Transaction in Own Shares dated23June 2014 Exhibit 1.20 Transaction in Own Shares dated24June 2014 Exhibit 1.21 Director/PDMR Shareholdingdated24June2014 Exhibit 1.22 Transaction in Own Shares dated25June 2014 Exhibit 1.23 Director/PDMR Shareholdingdated25June2014 Exhibit 1.24 Transaction in Own Shares dated26June 2014 Exhibit 1.25 Transaction in Own Shares dated27June 2014 Exhibit 1.26 Director/PDMR Shareholdingdated27June2014 Exhibit 1.27 Transaction in Own Shares dated30June 2014 Exhibit 1.28 Director/PDMR Shareholdingdated30June2014 Exhibit 1.29 Total Voting Rights dated 30 June 2014 Exhibit 1.1 ﻿ BP p.l.c. - Transaction in Own Shares BP p.l.c. - 02June 2014 ﻿ BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 30 May 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.2 BP p.l.c. - Transaction in Own Shares BP p.l.c. -03June2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 2 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.3 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 04June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 3 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0)20 7496 4962 Exhibit 1.4 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 05June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 4 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.5 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 06June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 5 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.6 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 09June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 6 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.7 BP p.l.c. -Transaction in Own Shares BP p.l.c. -10June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 9 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.8 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -10June 2014 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 June 2014 by Computershare Plan Managers that on 10 June 2014 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £5.056 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn 63 shares Dr B. Gilvary 63 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 63 shares Mr B. Looney 60 shares Mr D. Sanyal63 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.9 BP p.l.c. - Transaction in Own Shares BP p.l.c. -11June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 10 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.10 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 12June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 11 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.11 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 13June 2014 ﻿ BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 12 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.12 BP p.l.c. - Share Repurchase Programme BP p.l.c. -13June 2014﻿ BP p.l.c. Share Repurchase Programme On 22 March 2013 BP p.l.c. (the "Company") announced an $8bn share repurchase programme. The Company has today entered into a repurchase mandate agreement with an independent third party and, within this new mandate period, it is expected that the $8bn share repurchase programme will be completed and that share repurchases will continue in the ordinary course thereafter. The repurchase mandate agreement follows the expiry of the repurchase mandate agreement previously entered into and announced in respect of the period of 30 April 2014 to 13 June 2014. Under the repurchase mandate agreement entered into today, the independent third party will manage the share repurchases for the period of 16 June 2014 to 29 July 2014. The independent third party will make its trading decision in relation to the purchase of the Company's securities independently of, and uninfluenced by the Company. On purchase, the Company's shares will be cancelled. The purpose of the share buy-backs is to reduce the Company's issued share capital. Any purchases will be effected within certain pre-set parameters and in accordance with the Company's general authority to repurchase shares granted by its shareholders at the Company's 2014 Annual General Meeting and Chapter 12 of the Listing Rules. Exhibit 1.13 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 16June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 13 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.14 BP p.l.c. -Transaction in Own Shares BP p.l.c. -17June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 16 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.15 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 18June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 17 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.16 BP p.l.c. - Transaction in Own Shares BP p.l.c. -19June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 18 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.17 BP p.l.c. - Transaction in Own Shares BP p.l.c. -20June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 19 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.18 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -20June 2014 ﻿﻿ BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons On 20 June 2014 BP p.l.c. was advised by Capita that on 20 June 2014 the following individuals acquired the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $8.475 per share, through the BP Scrip Dividend Programme. Ordinary Shares Mr B. Looney Senior executive (a person discharging managerial responsibility) Mr D Sanyal Senior executive (a person discharging managerial responsibility) Mrs C. F. Shorten Conn Connected person of Mr I. C. Conn, a Director of BP p.l.c. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R Exhibit 1.19 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 23June 2014 ﻿ BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 each: Ordinary shares Date of purchase 20 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.20 BP p.l.c. - Transaction in Own Shares BP p.l.c. - 24June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 23 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.21 BP p.l.c. - Director/PDMR Shareholding BP p.l.c. -24June 2014 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c was notified on 23 June 2014 that on 20 June 2014 Mr Carl-Henric Svanberg, a Director of BP p.l.c., acquired 12,096 BP ordinary shares (ISIN number GB0007980591) at a reference share price of $8.475 per share through the BP Scrip Dividend Programme. BP p.l.c was advised on 23 June 2014 by Fidelity Stock Plan Services LLC, that on 20 June 2014 the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price of US$50.900 per ADS (ISIN number US0556221044), as a result of participation in the Scrip Dividend Programme. 1 ADS is equivalent to 6 ordinary shares. Deferred Annual Bonus Plan Restricted Share Plan Mr R. Fryar n/a Mr A. Hopwood n/a Mrs K. Landis Mr H. L. McKay n/a This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R Exhibit 1.22 BP p.l.c. -Transaction in Own Shares BP p.l.c.-25 June2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 24 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.23 BP p.l.c. -Director/PDMR Shareholding BP p.l.c.- 25 June2014 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. (the "Company") refers to its Director/PDMR shareholding announcement made on 16 May 2014 (RNS: 3763H). The Company was informed on 25 June 2014, by the Trustee of the BP Employee Share Ownership Trust, that on 24 June 2014 it received a transfer of such ordinary shares (ISIN number GB0007980591) and/or ADSs (ISIN number US0556221044) to satisfy the vesting of dividends in the form of ordinary shares and ADSs taking into account tax applicable on vesting, when the market value was £5.245 per ordinary share and US$53.13 per ADS. The remaining ordinary shares and ADSs are required to be retained by the directors in accordance with the EDIP plan rules. Director Total Ordinary Shares/ADSs* Vested Ordinary Shares/ADSs* Retained After Tax and Commission Mr I Conn 4,122 ordinary shares 2,179 ordinary shares Mr R W Dudley 1,331 ADSs 705 ADSs * 1 ADS is equivalent to 6 ordinary shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.24 BP p.l.c. -Transaction in Own Shares BP p.l.c.-26 June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 25 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.25 BP p.l.c. -Transaction in Own Shares BP p.l.c.-27 June 2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 26 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.26 BP p.l.c. -Director/PDMR Shareholding BP p.l.c.- 27 June2014 ﻿ BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 27 June 2014 by Computershare Plan Managers that on 20 June 2014 the following Director and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their name at £5.1745 per share, through participation in the BP Scrip Dividend Programme. Scrip dividend on Ordinary shares Mr I. C. Conn Mr R. Bondy Mr B. Looney Dr H. Schuster Mr D. Sanyal BP p.l.c. was also advised that on 20 June 2014 the following Director and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their name at £5.186 per share, through participation in the BP Scrip Dividend Programme. ShareMatch UK ShareMatch UK (Overseas) Global ShareMatch Mr I.C. Conn N/A N/A Mr R. Bondy 59 N/A N/A Mr B. Looney 59 N/A N/A Mr D. Sanyal 10 N/A Dr H. Schuster N/A N/A 15 BP p.l.c. was also advised by Computershare Plan Managers that on 20 June 2014 the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at £5.211930 per share, through the BP Scrip Dividend Programme. Deferred Annual Bonus Plan Mr R. Bondy Dr B. Gilvary Mr B. Looney Mr D. Sanyal Dr H. Schuster BP p.l.c. was further advised by Computershare Plan Managers that on 26 June 2014 the following senior executive (a person discharging managerial responsibility) in BP p.l.c. acquired the number of ordinary shares shown opposite his name at £5.186 per share, through the BP Scrip Dividend Programme. Annual Cash Bonus Deferral Plan Dr H. Schuster This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.27 BP p.l.c. - Transaction in Own Shares BP p.l.c.-30 June2014 BP p.l.c. announces that it has purchased for cancellation the following number of ordinary shares of US$0.25 cents each: Ordinary shares Date of purchase 27 June 2014 Number of ordinary shares purchased Highest price paid per share (pence) Lowest price paid per share (pence) This announcement is made in accordance with the requirements of Listing Rule 12.4.6. Further enquiries: Jessica Mitchell +44 (0) Exhibit 1.28 BP p.l.c. -Director/PDMR Shareholding BP p.l.c.-30 June2014 ﻿ BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c was notified on 30 June 2014 that on 20 June 2014 Mr Ian Davis, a Director of BP p.l.c., acquired 248 BP ordinary shares (ISIN number GB0007980591) at a reference share price of $8.475 per share through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.29 BP p.l.c. - Total Voting Rights BP p.l.c.- 30 June 2014 ﻿ BP p.l.c. Total voting rights and share capital As at 30 June 2014, the issued share capital of BP p.l.c. comprised 18,441,573,651 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,781,417,411. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 18,446,656,151. This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FCA's Disclosure and Transparency Rules. These figures include shares purchased by BP p.l.c. as part of its share buy-back programme but not yet cancelled. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:07July 2014 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
